Citation Nr: 0712389	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-32 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from August 1976 to March 
1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 1998, 
the RO denied entitlement to service connection for a right 
knee disorder.  

2.  Evidence added to the record since the RO's November 1998 
denial of service connection for a right knee disorder was 
not previously of record, and is not cumulative and redundant 
of other evidence previously considered, but when viewed by 
itself or in the context of the entire record, does not 
relate to a fact not previously established that is necessary 
to substantiate the claim, nor raise a  reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right knee disorder.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for a right knee disorder.  38 
U.S.C.A. § 5108 (West 2005); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In the present case, VA satisfied its duty to notify by means 
of a September 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
petition to reopen the previously denied claim for service 
connection and of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claim.  

Moreover, the September 2003 VCAA notification letter is 
sufficiently compliant with Kent.  This letter specifically 
informed the veteran as to what evidence would be necessary 
to substantiate the element or elements that were required to 
establish service connection, but that were found 
insufficient in the previous denial.  In particular, the 
veteran was told to submit evidence pertaining to the reason 
his claim was previously denied.

The September 2003 letter failed to discuss the law 
pertaining to the assignment of a disability rating or an 
effective date in compliance with Dingess/Hartman.  However, 
because the instant decision denies the veteran's petition to 
reopen his previously denied claim for service connection of 
a right knee disorder, no disability rating or effective date 
will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and VA 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his petition to 
reopen, including a transcript of the veteran's testimony 
before a Decision Review Officer at the RO.  The Board has 
carefully reviewed such statements and perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's petition to reopen his previously denied 
claim for service connection. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current 
petitions to reopen were filed after this date, the new 
version of the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2006).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Analysis

The veteran's claim of entitlement to service connection for 
a right knee disorder was initially denied by the RO in a 
November 1998 rating decision.  This decision was not 
appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final rating 
decision as to the veteran's right knee disorder, in November 
1998, included the veteran's service medical records, 
including a January 1977 separation examination report, and 
an August 1998 VA examination report.  

The veteran's January 1977 separation examination report 
shows that the veteran had a normal clinical evaluation of 
the lower extremities, but noted that the veteran had Osgood-
Schlatter's disease of the right knee.  His service medical 
records were otherwise negative.

The August 1998 VA examination report showed that the veteran 
had right knee pain when the right knee locked, otherwise his 
right knee was asymptomatic.  

The evidence added to the record subsequent to the RO's 
November 1998 rating decisions includes VA medical records 
and a transcript of the veteran's testimony at the RO.

The veteran's VA medical records show that the veteran 
reported a history of Osgood Schlatter's disease in 2002, 
with a calcification below the patella of the right knee, but 
that he related that this did not cause problems.

A November 2004 VA treatment record indicates that the 
veteran complained of right knee pain due to his Osgood 
Schlatter's disease, which he reported had existed since his 
service.  Following an evaluation, the impression was right 
Osgood Schlatter's disease.

At the veteran's December 2004 RO hearing, the veteran 
testified that he was treated for his right knee during 
service and was given a profile for his right knee.  The 
veteran also testified that he felt his Osgood Schlatter's 
disease was congenital, but that he thought his military 
service aggravated this disorder.  He further testified that 
he was discharged from the military due to his attitude and 
that he had disciplinary action taken against him during his 
service.

As stated above, evidence must be both new and material.  To 
be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's November 1998 denial was 
that there was no evidence demonstrating that the veteran's 
right knee disorder was incurred or aggravated during his 
military service, as there was no record of ongoing treatment 
for a right knee disorder during his service or since that 
time.  The records submitted by him during the years since 
that prior RO decision refers only to the evaluation and 
treatment, i.e., the current diagnosis and severity, of his 
right knee disorder - which none of the veteran's providers 
attributed to his service.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing the 
veteran's current condition are immaterial to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence.).  
In short, these medical records, as well as the veteran's 
testimony before the RO, do not show a causal relationship 
between his service in the military and any current right 
knee symptomatology or diagnosis, nor do they otherwise 
verify the circumstances of his service.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 
214 (1993). 

In conclusion, new and material evidence has not been 
received subsequent to the final rating decision in November 
1998.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  As such, the veteran's 
claim is not reopened.


ORDER

The petition to reopen the claim for service connection for a 
right knee disorder is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


